ORDER
{1 The petitioner, William R. McMahon, Jr., was stricken from the roll of attorneys in 1988 after voluntarily resigning pending disciplinary proceedings. Just prior to resigning, the petitioner moved to California and worked primarily in the field of mediation during the intervening years. The petitioner seeks reinstatement to the Oklahoma Bar Association by Petition for Reinstatement filed January 8, 2001. The Trial Panel recommended in their report that reinstatement be granted, pending the petitioner's successful passage of the regular examination given by the Board of Bar Examiners of the Oklahoma Bar Association.
Upon consideration of the matter, we find:
1. Petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11 of the Rules Governing Disciplinary Proceedings, 5 O.S. ch. 1, app. 1-A (1991);
2. Petitioner has established by clear and convincing evidence that he possesses the good moral character which entitles him to be admitted to the Oklahoma Bar Association;
3. Testimony was presented showing that the petitioner has not engaged in the unauthorized practice of law in the State of Oklahoma or California during the period of his resignation;
4. Petitioner lacks the competency and learning in the law required for admission to practice law in the State of Oklahoma, due to his extended absence from the legal field.
T2 IT IS THEREFORE ORDERED that the Petition for Reinstatement be granted, pending successful passage of a regular examination given by the Board of Bar Examiners of the Oklahoma Bar Association.
T3 IT IS FURTHER ORDERED that Petitioner shall pay the costs associated with this proceeding in the amount of $982.11 to the OBA and current year membership dues. These amounts are ORDERED to be paid within twenty (20) days from the date this Order is filed with the Clerk of this Court.
T4 I is also ORDERED that reinstatement is conditioned upon petitioner's payment to the OBA of the amounts specified in 1 3 above.
¶5 ALL JUSTICES CONCUR.